Citation Nr: 0329996	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-15 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease on a direct basis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease as secondary to service-connected lung 
cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service for more than 20 years, 
retiring in March 1978.

The Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) issued a decision in 
November 2000 granting service connection for lung cancer as 
due to exposure to herbicides (Agent Orange).  
A noncompensable evaluation was assigned.  The veteran 
submitted a timely notice of disagreement (NOD) on November 
11, 2000, initiating an appeal of that rating.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  But after receiving 
a statement of the case (SOC), he did not perfect his appeal 
on this issue by submitting a timely substantive appeal 
(e.g., a VA Form 9).  So the Board does not have jurisdiction 
to consider this claim.  38 C.F.R. § 20.200 (2003).

The current appeal to the Board of Veterans' Appeals (Board) 
arises from a more recent RO decision in April 2001-which, 
in part, denied service connection for chronic obstructive 
lung disease (COPD) on both a direct basis and as secondary 
to service-connected lung cancer or the effects of treatment 
of the lung cancer.

In February 2002, and again in September 2002, the veteran 
requested a hearing at the RO before a local hearing officer.  
The RO scheduled a hearing for December 2, 2002.  But 
according to a Decision Review Officer's (DRO's) conference 
report, the veteran cancelled his hearing request.


REMAND

A June 28, 2000, letter from a VA physician advised the 
veteran that his Agent Orange examination had been completed.  
He was informed the diagnoses included lung cancer and COPD.  
But the actual report of that evaluation, however, is not of 
record and must be obtained before deciding this appeal-
particularly since it concerns the specific conditions now at 
issue.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Additionally, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the RO's January 28, 2002, letter informing the 
veteran of his rights in the VA claims process stated that he 
had 60 days (i.e., until March 28, 2002) from the mailing of 
that letter to provide additional evidence in support of his 
claim.  The 60-day response period is invalid for the same 
reasons as the 30-day response period which was invalidated 
in the PVA case cited above.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Obtain the report of the veteran's 
Agent Orange examination for inclusion in 
his claims file.

2.  The RO also must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the benefits sought on appeal are not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.


The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


